DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Request
If Applicant feels a telephonic interview could help, Applicant is kindly requested to contact the Examiner prior to any further action/amendment on the merits, in order to discuss the application and claims (contact information can be found at the end of this office action).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 22, 23, 26, and 27 are objected to because of the following informalities:  The claims each contain an additional space before the semicolon in line 4, line 3, line 4, and line 3, respectively.  Appropriate correction is required.

Additionally, claims 23 and 27 also contain a typographical error at the end of the claims.  The claims state “bistream”, which the Examiner believes should be “bitstream”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2011/0064146 in view of WO 2017/134110 A1 (herein Skupin).

Regarding claim 22, Chen discloses a method for forming video data in a server (with at least a server; page 4, paragraph 38, and page 8, paragraph 80), the video data comprising a plurality of frames (with at least a plurality of frames; page 6, paragraph 62), the method comprising: 
obtaining a plurality of sub-picture tracks (obtaining various tracks; page 3, paragraph 31, and wherein tracks can include at least subset tracks; page 11, paragraphs 102 and 104, and sub-bitstream also; page 15, paragraph 142), at least some of the sub-picture tracks being grouped into sets of tracks (can be grouped; page 3, paragraph 31, and page 4, paragraphs 36-37, and page 11, paragraph 107); 
generating an extractor track comprising an extractor, the extractor comprising reference information (constructing an extractor track that contains extractor reference information (page 22, paragraph 209); and 
forming each of the tracks in a least one media file (combining into a file; page 22, paragraphs 209-210).  
While Chen also discloses a NAL unit constructor (page 10, paragraph 98), as well as sub-picture tracks and alternative subpicture tracks (obtaining various tracks; page 3, paragraph 31, and wherein tracks can include at least subset tracks; page 11, paragraphs 102 and 104, and sub-bitstream also; page 15, paragraph 142, and wherein including alternates with groups; page 3, paragraph 31, and page 4, paragraphs 36-37), Chen does not explicitly disclose a constructor referencing at least one of a set of 
encapsulating.  
In a related art, Skupin does disclose a constructor referencing at least one of a set of tracks, the constructor being characterized by a constructor type for indicating that the track of the referenced set of tracks correspond to tracks from which extracting data (extractor with constructor of certain type that is used to reference data from particular tracks for extraction; page 23, line 10 - page 33, line 10, and again with types of constructors; page 17, lines 4-14); and 
encapsulating (page 26, lines 5-10).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Chen and Skupin by allowing constructors to be utilized by the already present extractor of Chen, in order to provide an improved system and method for a video streaming concept which allows for a more efficient way of region of interest signaling (Skupin; page 1, lines 30-33).

Claim 26, which discloses a device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 22.  The following additional limitations are also disclosed: 
a device comprising a processor (Chen; with device having at least a processor; page 2, paragraphs 12 and 16).

Claim 28, which discloses a non-transitory computer-readable storage medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 22.  The following additional limitations are also disclosed: 
a computer-readable storage medium storing instructions (Chen; with computer-readable storage medium having executable instructions thereon; page 2, paragraphs 12 and 16).

Claims 23-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2011/0064146 in view of WO 2017/134110 A1 (herein Skupin) and further in view of Rombakh et al., US 2018/0255325.

Regarding claim 23, Chen in view of Skupin discloses a method for generating a bitstream from a media file comprising encoded media data, the method comprising: a constructor referencing a set of tracks, the constructor being characterized by a constructor type for indicating that the sub-picture tracks of the referenced set of tracks correspond to alternative subpicture tracks from which extracting data, as indicated by the citations and/or rationale provided in the rejection of similar claim 22.  
Chen in view of Skupin also discloses obtaining a Network Abstraction Layer Unit, NALU, belonging to the media file (Chen; with use of NALUs; page 6, paragraph 56-57); 
determining that the NALU is an extractor comprising data (Chen; with NALU and extractors; page 7, paragraphs 68-70); 

identifying a NALU referenced by the identified track (Chen; used to identify NALU from the tracks; page 7, paragraphs 68-70).  
Chen in view of Skupin does not explicitly disclose append data of an identified NALU to a bitstream.  
In a related art, Rombakh does disclose append data of an identified NALU to a bitstream (identifiable NALU information can be appended to the data in the bitstream; page 2, paragraphs 21-22). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Chen, Skupin, and Rombakh by allowing appended information to be included in the bitstream, in order to provide an improved system and method useful for performing fault recovery of a video bitstream (Rombakh; page 1, paragraph 5).

Regarding claim 24, Chen in view of Skupin and Rombakh discloses the identified track is the first track in the file in the set of tracks (Chen; identified first track; page 1, paragraph 9, and pages 1-2, paragraph 10).

Regarding claim 25, Chen in view of Skupin and Rombakh discloses data of the identified NALU corresponds to the payload of the identified NALU (Chen; NALU payload; page 6, paragraphs 57 and 61).

27, which discloses a device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 23.  The following additional limitations are also disclosed: 
a device comprising a processor (Chen; with device having at least a processor; page 2, paragraphs 12 and 16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/RANDY A FLYNN/Primary Examiner, Art Unit 2424